


110 HR 3582 IH: Fair Home Health Care

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3582
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to clarify
		  the exemption for home health care workers from certain provisions of that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Home Health Care
			 Act.
		2.Amendments to the Fair
			 Labor Standards Act of 1938
			(a)Home health
			 workersSection 13(a)(15) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 213(a)(15)) is amended to read as follows:
				
					(15)any employee
				employed on a casual basis in domestic service employment to provide
				babysitting services or any employee employed on a casual basis in domestic
				service employment to provide companionship services for individuals who
				(because of age or infirmity) are unable to care for themselves (as such terms
				are defined and delimited by regulations of the Secretary), whose
				employment—
						(A)is irregular or
				intermittent, and is not performed by an individual whose vocation is the
				provision of babysitting or companionship services or an individual employed by
				an employer or agency other than the family or household using such services;
				and
						(B)does not exceed 20
				hours per week in the aggregate, whether performed for one or more family or
				household
				employers.
						.
			
